DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 04/27/2022. The claims are not in condition for allowance for the reasons set forth below. Claims 1-14, 28, 30, 38, 40, and 41 are pending.
Response to Arguments
Applicant’s arguments filed 04/27/2022 with respect to previously presented claim 1 have been fully considered and are persuasive. Specifically, examiner agrees Davis teaches away from using resilient materials as taught by Wild. Therefore, the 103 rejection of claims 1, 2, 38, 40, and 41 by Davis in view of Wild has been withdrawn and a new ground of rejection has been set forth below.
Applicant’s arguments filed 04/27/2022 with respect to amended claim 28 has been fully considered and are persuasive. Specifically, examiner agrees Bertolero fails to disclose that the tourniquet device is a single-moulded component as now required by amended claim 28. Therefore, the 102(a)(1) rejection of claims 28 and 30 by Bertolero has been withdrawn and a new ground of rejection has been set forth below. 
It is noted that applicant’s argument that it would not have been obvious to modify the clip 500 of Bertolero to provide it as a single moulded component is not persuasive. Applicant states that the disclosure of Bertolero suggests that it is essential that the top plate and the bottom plate of the clip 500 remain as separate slidable components. However, Bertolero does not disclose that element 504 slides with respect to elements 512 or 506. Instead element 512 is pulled to press element 504 down towards element 506 (for example, see paragraph 43). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolero et al. (US Patent No. 2011/0009853) and Hansson et al. (US Pub. No. 2012/0221041).
Regarding claim 28, Bertolero discloses a tourniquet device (500; for example, see Figures 5A-6C; wherein the device is used to stop the flow of blood into/out of the left atrial appendage, thus is considered a tourniquet device as claimed) comprising a first jaw (506), a second jaw (504) moveable towards the first jaw to provide a pressure to a member positioned between the jaws (for example, see Figures 5B-6C), and a frangible component (530) arranged to fail and cause a reduction of the pressure provided by the first and second jaws (for example, see paragraph 42, in that 530 is designed to break when a preselected tension is reached or exceeded, thus reducing the pressure provided by the first and second jaws since the pressure provided depends on the tension provided thereto). 
Bertolero fails to disclose the tourniquet device is a single-moulded component, which can be seen as an “improvement” in that less parts would be required to form the device during manufacture, thus yielding a cheaper device to make which leads to cost savings. Hansson also discloses a prior art comparable device (a device used to stop the flow of blood) having first and second jaws (for example, see Figures 1-4). Hansson teaches the device is a single-moulded component (for example, see paragraph 49). Thus, the manner of enhancing Bertolero’s device was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Hansson. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art device of Bertolero and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing Bertolero as a single-moulded device would save costs during manufacture of the device.
Regarding claim 30, Bertolero discloses a tightening means (512) arranged to provide a tightening force to an external surface of the first and second jaws to move the first and second jaws together to provide pressure to the member positioned between the jaws (for example, see paragraph 43; wherein tightening forces are applied to the top external surface of 504 as well as the top external surfaces of 506 to which 512 is connected and indirectly via 504 and the member on the top flat surface of 510).
Claims 1, 2, 38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Patent No. 1,983,969) and Hansson et al. (US Pub. No. 2012/0221041).
Regarding claim 1, Davis discloses a tourniquet device (for example, see Figures 1 and 2; wherein the device is used to stop the flow of blood through the umbilical cord, thus is considered a tourniquet device as claimed) comprising a first jaw (1) having a first tapered tip (15), and a second jaw (2) having a second tapered tip (16), the first (1) and second (2) jaws being moveable towards one another to provide a pressure to a member positioned between the jaws (for example, see Figures 1 and 2), wherein the first tapered tip is offset from the second tapered tip such that the first tapered tip and the second tapered tip are moveable relative to one another in separate planes and the first tapered tip is moveable past the second tapered tip as the first and second jaws are moved towards one another (for example, see Figures 2 and 9). 
Davis fails to disclose the tourniquet device is a single moulded component, which can be seen as an “improvement” in that less parts would be required to form the device during manufacture, thus yielding a cheaper device to make which leads to cost savings. Hansson also discloses a prior art comparable device (a device used to stop the flow of blood) having first and second jaws (for example, see Figures 1-4). Hansson teaches the device is a single-moulded component (for example, see paragraph 49, wherein 1 is moulded using various plastics or any other suitable materials). Thus, the manner of enhancing Davis’s device was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Hansson. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art device of Davis and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing Davis as a single-moulded device would save costs during manufacture of the device.
Regarding claim 2, Davis as modified discloses the surface (17) of first tapered tip (15) is complementary to a surface (18) of the second tapered tip (16; for example, see Figures 1, 2, 6, and 9).
Regarding claim 38, Davis as modified discloses either or both of the first (1) and second (2) jaws includes a plurality of cut-outs defining a plurality of segments (serrations 19 and 20, where the cut-outs may be considered the portions between the serrations).
Regarding claim 40, Davis as modified discloses the device consists of or includes a plastics material (see Hansson’s paragraph 49).
Regarding claim 41, Davis as modified discloses an inner surface of one or both of the first jaw (1) and second jaw (2) has a concave geometry (Figure 1 illustrates the inner surface of both jaws are concave).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Hansson et al. as applied to claim 1 above, and further in view of Bertolero et al. (US Pub. No. 2011/0009853).
Regarding claim 12, Davis as modified by Hansson discloses the claimed invention except for a sensing means for sensing one or more of force, pressure, or time duration, wherein the sensing means comprises one or more digital sensors. Bertolero also discloses a device comprising first and second jaws for applying pressure to a member therebetween (for example, see Figures 5A-6C). Bertolero teaches the device may include a sensing means (a mechanical or electro-mechanical sensor) for sensing one or more of force, pressure, or time duration in order to limit the force an applied thereto (for example, see paragraphs 17 and 42). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a sensing means for sensing one or more of force, pressure, or time duration in Davis’s modified device as taught by Bertolero. Doing so would allow for the sensing of the force applied to the device, thus preventing the application of too much pressure by the device to the member.
With further respect to claim 13, Bertolero does not expressly teach that the sensing means comprises one or more digital sensors. However, the applicant has not disclosed that a digital sensor solves any stated problem over other known sensors or is used for any particular purpose, indicating simply that the sensing means “may” comprise one or more digital sensors (specification pp.[0010]). Furthermore, it appears that the device of Davis as modified by Bertolero would operate equally well with the claimed digital sensor or the mechanical and electro-mechanical sensor taught by Bertolero. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the mechanical/electro-mechanical sensor with a digital sensor because it appears to be an arbitrary design consideration which fails to patentably distinguish over Davis as modified by Hansson and Bertolero.
Allowable Subject Matter
Claims 3-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 3, 2022